FILED
                            NOT FOR PUBLICATION                             AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50084

               Plaintiff - Appellee,             D.C. No. 8:12-cr-00097-JLS

 v.
                                                 MEMORANDUM*
ROSHAUN NAKIA PORTER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Roshaun Nakia Porter appeals from the district court’s judgment and

challenges the 240-month sentence imposed following his guilty-plea conviction

for conspiracy to engage in sex trafficking, in violation of 18 U.S.C. § 1594(c).

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Porter contends that his sentence is substantively unreasonable because the

district court failed to grant a downward departure under U.S.S.G. § 4A1.3(b),

which authorizes the district court to depart when the defendant’s criminal history

category overstates the seriousness of his criminal history. Our review of a district

court’s decision whether to depart under section 4A1.3 is limited to determining

whether the court imposed a substantively unreasonable sentence. See United

States v. Ellis, 641 F.3d 411, 421-22 (9th Cir. 2011). The district court did not

abuse its discretion in imposing Porter’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The within-Guidelines sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Porter’s criminal history and the violent nature of the

offense. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                   15-50084